UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 23, 2010 Prudential Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) Pennsylvania 000-51214 68-0593604 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1834 Oregon Avenue, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 755-1500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On June 23, 2010, Prudential Bancorp, Inc. of Pennsylvania (the “Company”) and its mutual holding company parent, Prudential Mutual Holding Company (the “MHC”) notified the Office of Thrift Supervision (“OTS”), that effective immediately the Company and the MHC were withdrawing an application requesting approval to reorganize the Company and the MHC as federally chartered companies regulated by the OTS.In view of, among other things, the continuing uncertainty surrounding the significant and extensive changes that may be occasioned by legislation pending in the United States Congress, the Boards of Directors of the Company and the MHC determined it was in the best interest of the Company and the MHC to withdraw the application. Item Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Not applicable. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA Date: June 24, 2010 By: /s/Joseph R. Corrato Name: Joseph R. Corrato Title: Executive Vice President and Chief Financial Officer 3
